262 F.2d 38
Marion D. WHITLEY, Appellant,v.UNITED STATES of America, Appellee.
No. 14631.
United States Court of Appeals District of Columbia Circuit.
Submitted November 24, 1958.
Decided December 4, 1958.

Appeal from the United States District Court for the District of Columbia; James W. Morris, Judge.
See also 99 U.S.App.D.C. 159, 237 F.2d 787.
Mr. John B. Perna, Washington, D. C. (appointed by the District Court) submitted on the brief for appellant.
Mr. Harold D. Rhynedance, Jr., Asst. U. S. Atty., with whom Messrs. Oliver Gasch, U. S. Atty., and Carl W. Belcher, Asst. U. S. Atty., were on the brief, submitted on the brief, for appellee.
Before WILBUR K. MILLER, DANAHER and BURGER, Circuit Judges.
PER CURIAM.


1
The appellant was convicted of trafficking in narcotics. She claims she was unlawfully arrested without a warrant, that certain statements she made after arrest and before arraignment were erroneously received, that her motions to suppress should have been granted, and that she was entrapped by the officers.


2
We find no error.


3
Affirmed.